DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities: 
Claim 8, there should be a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2015/0148746) in view of Meng et al. (US 2002/0177814).
Regarding claim 1, Fujii discloses 
A catheter assembly (100, figs. 1-6), comprising: 
a catheter adapter (20, fig. 5) comprising a distal end (distal end of 20, towards the injection site), a proximal end (proximal end of 20, away from the injection site), and an inner surface forming a lumen (inner surface of 20 forming lumen of 20 for element 40 to be positioned within), wherein the lumen extends between the proximal end and the distal end (see figs. 2 and 5); 
a catheter tube (30) extending distally from the catheter adapter (20, fig. 1); 
a cannula hub (40) configured to slide with respect to the catheter adapter (20) from a distal, unlocked position (position of 40 within lumen of 20 before elements 48a of 40 are engaged/fitted into element 22 of 20) to a proximal, locked position (fig. 5 and par. 0057. Examiner notes: in the proximal locked position, element 48a of 40 are engaged/fitted into element 22 of 20 to prevent further proximal movement of 40 with respect to 20); 
a cannula (50, fig. 2) comprising a distal tip (distal tip of 50, par. 0055), wherein the cannula (50) extends distally from the cannula hub (40, fig. 2) and wherein a position of the cannula (50) is secured relative to the catheter adapter (20) when the cannula hub (40) is in the locked position (see fig. 5).

Fujii is silent about the cannula comprising a notch and the catheter assembly comprising a septum disposed within the lumen, wherein the notch is secured within the septum when the cannula hub is in the locked position, thereby preventing fluid from leaking out of the notch into the lumen.
However, Meng teaches a catheter assembly (fig. 1) comprising a catheter adapter (24), a cannula hub (34), a cannula (31), and a septum (29a/29b, figs. 2-4) disposed within the lumen (lumen of 24, figs. 3-4), wherein the cannula (31) comprises a notch (33, fig. 1), wherein when the cannula hub (34) is in the retracted position (fig. 4), the notch (33) is disposed within the septum (29a/29b) thereby preventing fluid from leaking out of the notch (33) into the lumen (lumen of 24) (see figs. 4-5 and par. 0035).
Fujii discloses a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position), but is silent about the cannula having a notch and the catheter adapter having a septum. On the other hand, Meng teaches a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula, and the cannula having a notch and the catheter adapter having a septum wherein the notch of the cannula is positioned within the septum in the retracted position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula by adding a notch along the distal portion of Fujii’s cannula, as taught by Meng, for the purpose of providing sufficient structure to allow clinician to verify proper placement of the catheter in the blood vessel (par. 0003 by Meng). Also, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s catheter adapter by adding a septum disposed within the lumen of the catheter adapter, as taught by Meng, for the purpose of providing sufficient structure to minimize blood leakage upon removal of the cannula (par. 0005 by Meng).
Regarding claim 2, Fujii in view of Meng discloses the catheter assembly of claim 1, 
Fujii further discloses a wedge (25) disposed within the catheter adapter (20) (Examiner notes: see fig. 2 for wedge 25 partially disposed within 20) and configured to couple the catheter tube (30) to the catheter adapter (20) (see fig. 2). 
Regarding claim 3, Fujii in view of Meng discloses the catheter assembly of claim 2, 
Fujii further discloses wherein the wedge (25) is funnel-shaped (see fig. 2).
Regarding claim 4, Fujii in view of Meng discloses the catheter assembly of claim 1, 
Fujii further discloses a winged element (28/29a/29b, fig. 1) coupled with the catheter adapter (20) and comprising one or more wings (29a/29b), wherein when the cannula hub (40) is in the unlocked position (position of 40 within lumen of 20 before elements 48a of 40 are engaged/fitted into element 22 of 20), a distal end of the cannula hub (distal end of 40) is disposed proximate the winged element (28/29a/29b) (Examiner notes: see figs. 2 and 5, before 40 is locked with 20, the distal end of 40 is disposed proximate the winged element 28/29a/29b).
Regarding claim 5, Fujii in view of Meng discloses the catheter assembly of claim 1, 
Fujii further discloses wherein the cannula hub (40, figs. 3A-3C, par. 0053) comprises an inner portion (48) disposed within the lumen (lumen of 20, fig. 2), wherein the inner portion (48) comprises a first interlock portion (48a) and the inner surface of the catheter adapter (inner surface of 20) comprises a second interlock portion (22, fig. 2), wherein the first -15-interlock portion (48a) and the second interlock portion (22) are configured to interlock (see fig. 5 and par. 0057) when the cannula hub (40) is in the locked position (fig. 5) to prevent movement of the cannula hub (40) with respect to the catheter adapter (20) (see fig. 5 and par. 0057).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2015/0148746) in view of Hung (US 2018/0169388)
Regarding claim 6, Fujii discloses the catheter assembly of claim 1, as set forth above, except for wherein the cannula hub comprises a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide proximally along an outer surface of the catheter adapter until the cannula hub reaches the locked position.
However, Hung teaches a catheter assembly (10, fig. 1) comprising a catheter adapter (20, figs. 2-4), a cannula (50), and a cannula hub (40/41/42, fig. 2) wherein the cannula hub (40/41/42) comprises a generally cylindrical outer portion (42, figs. 3-4) disposed outside of the catheter adapter (20) and configured to slide proximally along an outer surface of the catheter adapter (outer surface of 20) until the cannula hub reaches the retracted/locked position (fig. 4).
Fujii discloses a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position), but is silent about the cannula hub having a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide along the outer surface of the catheter adapter until the cannula hub reaches the locked/retracted position. On the other hand, Hung teaches a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position) wherein the cannula hub having a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide along the outer surface of the catheter adapter until the cannula hub reaches the locked/retracted position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula hub by adding a generally cylindrical outer portion with anti-slip ribs, as taught by Hung, for the purpose of providing a plurality of anti-slip ribs on the outer peripheral surface of the catheter assembly (par. 0031 by Hung).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2015/0148746) in view of Woehr (US 2006/0184125)
Regarding claim 7, Fujii discloses the catheter assembly of claim 1, as set forth above, except for wherein the wedge is constructed of metal. Fujii only discloses the wedge 25 made of a hard material (par. 0047)
However, Woehr teaches a catheter assembly comprising a wedge (15, fig. 1) wherein the wedge (15) is connected/coupled to a catheter tube (10) and the wedge (15) is constructed of metal (par. 0015).
Fujii discloses a catheter assembly comprising a wedge wherein the wedge is connected/coupled to the catheter tube and the wedge is made of a hard material, but is silent about the hard material being metal. On the other hand, Woehr teaches a catheter assembly comprising a wedge wherein the wedge is connected/coupled to the catheter tube and the wedge is made of metal. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s wedge to be constructed of metal, as taught by Woehr. Doing so would be a simple substitution of one know element (the hard material of Fujii’s wedge) for another (the metal material of Woehr’s wedge) to obtain predictable results (connecting/coupling the catheter adapter to the catheter tube).

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2015/0148746) in view of Cindrich et al. (US 2007/0093778).
Regarding claim 8, Fujii discloses
A catheter assembly (100, figs. 1-6), comprising: 
a catheter adapter (20, fig. 5) comprising a distal end (distal end of 20, towards the injection site), a proximal end (proximal end of 20, away from the injection site), and an inner surface forming a lumen (inner surface of 20 forming lumen of 20 for element 40 to be positioned within), wherein the lumen extends between the proximal end and the distal end (see figs. 2 and 5); 
a catheter tube (30) extending distally from the catheter adapter (20, fig. 1); 
a cannula hub (40, figs. 2, 3A-3C and 5), wherein the cannula hub (40) is configured to slide with respect to the catheter adapter (20) from a distal, unlocked position (position of 40 within lumen of 20 before elements 48a of 40 are engaged/fitted into element 22 of 20), to a proximal, locked position (fig. 5 and par. 0057. Examiner notes: in the proximal locked position, elements 48a of 40 are engaged/fitted into element 22 of 20 to prevent further proximal movement of 40 with respect to 20); 
a cannula (50, fig. 2) comprising a distal tip (distal tip of 50, par. 0055), an elongated tubular shaft (elongated tubular shaft of 50, fig. 5), and an inner lumen (lumen of 50, see par. 0050) formed by the tubular shaft (elongated tubular shaft of 50), wherein the cannula (50, fig. 5) extends distally from the cannula hub (40, fig. 5).

Regarding claim 8, Fujii discloses the catheter assembly as set forth above, except for the tubular shaft of the cannula comprising a notch and the catheter adapter comprising a septum disposed within the lumen, wherein when the cannula hub is in the locked position, the notch is disposed within the septum thereby preventing fluid from leaking out of the notch into the lumen.
However, Cindrich teaches a catheter assembly (fig. 12) comprising a catheter adapter (24), a cannula hub (32, figs. 1 and 13), a cannula (30). Cindrich also teaches a septum (210, fig. 12) disposed within the lumen (lumen of 24, figs. 13-14), wherein the cannula (30) further comprises a notch (36, figs. 13-14), wherein when the cannula hub (32) is in the retracted position (fig. 14), the notch (36) is disposed within the septum (210) thereby preventing fluid from leaking out of the notch into the lumen (par. 0061).
 Fujii discloses a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position), but is silent about the cannula having a notch and the catheter adapter having a septum. On the other hand, Cindrich teaches a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula, and the cannula having a notch and the catheter adapter having a septum wherein the notch of the cannula is positioned within the septum in the retracted position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula by adding a notch along the distal portion of Fujii’s cannula, as taught by Cindrich, for the purpose of providing sufficient structure to allow clinician to verify proper placement of the catheter in the blood vessel (par. 0004-0005 by Cindrich). Also, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s catheter adapter by adding a septum disposed within the lumen of the catheter adapter, as taught by Meng, for the purpose of providing sufficient structure to minimize blood leakage upon removal of the cannula (par. 0006 by Cindrich).
Regarding claim 9, Fujii in view of Cindrich discloses the catheter assembly of claim 8,
Fujii further discloses wherein the cannula hub (40, figs. 3A-3C) comprises an inner portion (48) disposed within the lumen (lumen of 20, fig. 2), wherein the inner portion (48) comprises an engaging portion (48a, figs. 3A-3C) and the inner surface of the catheter adapter (inner surface of 20) comprises a receiving portion (22, fig. 2), wherein the engaging portion (48a) and the receiving portion (22) are coupled together (fig. 5 and par. 0057) when the cannula hub (40) is in the locked position (fig. 5), wherein when the cannula hub (40) is in the locked position (fig. 5), the distal tip of the cannula (distal tip of 50) is disposed within the catheter adapter (20) (see fig. 5).
Regarding claim 10, Fujii in view of Cindrich discloses the catheter assembly of claim 8,
Fujii further discloses wherein the cannula hub (40, figs. 3A-3C) comprises an inner portion (48) disposed within the lumen (lumen of 20, fig. 2), wherein the inner portion (48) comprises a receiving portion (48a, figs. 3A-3C) and the inner surface of the catheter adapter (inner surface of 20) comprises an engaging portion (22, fig. 2), wherein the receiving portion (48a) and the engaging portion (22) are coupled together (fig. 5 and par. 0057) when the cannula hub (40) is in the locked position (fig. 5), wherein when the cannula hub (40) is in the locked position (fig. 5), the distal tip of the cannula (distal tip of 50) is disposed within the catheter adapter (20) (see fig. 5).
Regarding claim 11, Fujii in view of Cindrich discloses the catheter assembly of claim 8,
Fujii further discloses a wedge (25, fig. 1) disposed within the catheter adapter (20) (Examiner notes: see fig. 2 for wedge 25 partially disposed within 20) and configured to couple the catheter tube (30) to the catheter adapter (20) (see fig. 2).
Regarding claim 12, Fujii in view of Cindrich discloses the catheter assembly of claim 11,
Cindrich further teaches wherein the septum (210) is disposed proximate and proximal to the wedge (see annotated fig. 13 below).

    PNG
    media_image1.png
    340
    748
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s catheter assembly such that the septum is disposed proximate to the wedge, as taught by Cindrich, for the purpose of allowing the modified notch to be positioned within the septum upon removal of the cannula to minimize blood leakage.
Regarding claim 13, Fujii in view of Cindrich discloses the catheter assembly of claim 8,
Fujii further discloses a winged element (28/29a/29b, fig. 1) coupled with the catheter adapter (20) and comprising one or more wings (29a/29b), wherein when the cannula hub (40) is in the unlocked position (position of 40 within lumen of 20 before elements 48a of 40 are engaged/fitted into element 22 of 20), a distal end of the cannula hub (distal end of 40) is disposed proximate the winged element (28/29a/29b) (Examiner notes: see figs. 2 and 5, before 40 is locked with 20, the distal end of 40 is disposed proximate the winged element 28/29a/29b).

Claim(s) 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2015/0148746) in view of Cindrich et al. (US 2007/0093778) in further view of Hung (US 2018/0169388).
Regarding claim 14, Fujii in view of Cindrich discloses the catheter assembly of claim 8, as set forth above, except for wherein the cannula hub comprises an outer portion disposed outside of the catheter adapter and configured to slide proximally along an outer surface of the catheter adapter until the cannula hub reaches the locked position.
However, Hung teaches a catheter assembly (10, fig. 1) comprising a catheter adapter (20, figs. 2-4), a cannula (50), and a cannula hub (40/41/42, fig. 2) wherein the cannula hub (40/41/42) comprises a generally cylindrical outer portion (42, figs. 3-4) disposed outside of the catheter adapter (20) and configured to slide proximally along an outer surface of the catheter adapter (outer surface of 20) until the cannula hub reaches the retracted/locked position (fig. 4).
Fujii discloses a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position), but is silent about the cannula hub having a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide along the outer surface of the catheter adapter until the cannula hub reaches the locked/retracted position. On the other hand, Hung teaches a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position) wherein the cannula hub having a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide along the outer surface of the catheter adapter until the cannula hub reaches the locked/retracted position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula hub by adding a generally cylindrical outer portion with anti-slip ribs, as taught by Hung, for the purpose of providing a plurality of anti-slip ribs on the outer peripheral surface of the catheter assembly (par. 0031 by Hung).
Regarding claim 15, Fujii discloses 
A catheter assembly (100, figs. 1-6), comprising: 
a catheter adapter (20, fig. 5) comprising a distal end (distal end of 20, towards the injection site), a proximal end (proximal end of 20, away from the injection site), and an inner surface forming a lumen (inner surface of 20 forming lumen of 20 for element 40 to be positioned within), wherein the lumen extends between the proximal end and the distal end (see figs. 2 and 5); 
-17-a cannula (50, fig. 2) comprising a distal tip (distal tip of 50, par. 0055), an elongated tubular shaft (shaft of 50, fig. 2), and an inner lumen (lumen of 50, fig. 5 and par. 0050) formed by the tubular shaft (shaft of 50, fig. 5); 
a cannula hub (40) comprising an inner portion (inner portion of 40) disposed within the catheter adapter (20) (see figs. 2 and 5), wherein the cannula (50) extends distally from the inner portion (inner portion of 40, see figs. 2 and 5), wherein in response to the cannula hub (40) sliding proximally along the catheter adapter (20), the cannula (50) is withdrawn proximally into the catheter adapter (20) (see figs. 2 and 5), wherein the cannula hub (40) is configured to slide proximally to a locked position (fig. 5 and par. 0057. Examiner notes: in the proximal locked position, element 48a of 40 are engaged/fitted into element 22 of 20 to prevent further proximal movement of 40 with respect to 20) in which the cannula hub (40) is locked with respect to the catheter adapter (20) and a position of the distal tip of the cannula (distal tip of 50) is secured within the catheter adapter (20) (see fig. 5).

Fujii is silent about the tubular shaft of the cannula comprising a notch, the cannula hub comprising an outer portion disposed outside of the catheter adapter wherein the outer portion of the cannula hub slides along an outer surface of the catheter adapter and a septum disposed within the lumen, wherein when the cannula hub is in the locked position, the notch is secured within the septum, thereby preventing fluid from leaking out of the notch into the lumen.
However, Cindrich teaches a catheter assembly (fig. 12) comprising a catheter adapter (24), a cannula hub (32, figs. 1 and 13), a cannula (30). Cindrich also teaches a septum (210, fig. 12) disposed within the lumen (lumen of 24, figs. 13-14), wherein the cannula (30) further comprises a notch (36, figs. 13-14), wherein when the cannula hub (32) is in the retracted position (fig. 14), the notch (36) is disposed within the septum (210) thereby preventing fluid from leaking out of the notch into the lumen (par. 0061).
 Fujii discloses a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position), but is silent about the cannula having a notch and the catheter adapter having a septum. On the other hand, Cindrich teaches a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula, and the cannula having a notch and the catheter adapter having a septum wherein the notch of the cannula is positioned within the septum in the retracted position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula by adding a notch along the distal portion of Fujii’s cannula, as taught by Cindrich, for the purpose of providing sufficient structure to allow clinician to verify proper placement of the catheter in the blood vessel (par. 0004-0005 by Cindrich). Also, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s catheter adapter by adding a septum disposed within the lumen of the catheter adapter, as taught by Meng, for the purpose of providing sufficient structure to minimize blood leakage upon removal of the cannula (par. 0006 by Cindrich).

Also, Hung teaches a catheter assembly (10, fig. 1) comprising a catheter adapter (20, figs. 2-4), a cannula (50), and a cannula hub (40/41/42, fig. 2) wherein the cannula hub (40/41/42) comprises a generally cylindrical outer portion (42, figs. 3-4) disposed outside of the catheter adapter (20) and configured to slide proximally along an outer surface of the catheter adapter (outer surface of 20) until the cannula hub reaches the retracted/locked position (fig. 4).
Fujii discloses a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position), but is silent about the cannula hub having a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide along the outer surface of the catheter adapter until the cannula hub reaches the locked/retracted position. On the other hand, Hung teaches a catheter assembly used for infusing fluid wherein the catheter assembly comprises a catheter adapter, a cannula hub, a cannula with an unlocked position (extended position) and a locked position (retracted position) wherein the cannula hub having a generally cylindrical outer portion disposed outside of the catheter adapter and configured to slide along the outer surface of the catheter adapter until the cannula hub reaches the locked/retracted position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula hub by adding a generally cylindrical outer portion with anti-slip ribs, as taught by Hung, for the purpose of providing a plurality of anti-slip ribs on the outer peripheral surface of the catheter assembly (par. 0031 by Hung).
Regarding claim 16, Fujii in view of Cindrich and Hung discloses the catheter assembly of claim 15,
Hung further teaches wherein the outer portion (42, figs. 3-4) of the cannula hub (40/41/42) is generally cylindrical (see figs. 3-4). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula hub by adding a generally cylindrical outer portion with anti-slip ribs, as taught by Hung, for the purpose of providing a plurality of anti-slip ribs on the outer peripheral surface of the catheter assembly (par. 0031 by Hung).
Regarding claim 17, Fujii in view of Cindrich and Hung discloses the catheter assembly of claim 15,
Hung further teaches wherein the outer portion (42) comprises a grip (45) configured to be gripped by a user (par. 0031).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Fujii’s cannula hub by adding a generally cylindrical outer portion with anti-slip ribs, as taught by Hung, for the purpose of providing a plurality of anti-slip ribs on the outer peripheral surface of the catheter assembly (par. 0031 by Hung).
Regarding claim 18, Fujii in view of Cindrich and Hung discloses the catheter assembly of claim 15,
Fujii further discloses a funnel-shaped wedge (25, fig. 1) and a catheter tube (30) connected to the funnel-shaped wedge (25), wherein the funnel-shaped wedge (25) is frictionally wedged into a distal portion of the lumen of the catheter adapter (distal portion of lumen of 20, see fig. 2), wherein when the cannula hub (40) is in the locked position (fig. 5), the distal tip of the cannula (distal tip of 50) is disposed within the wedge (25).
Regarding claim 20, Fujii in view of Cindrich and Hung discloses the catheter assembly of claim 15,
Fujii further discloses wherein the cannula hub (40) moves freely along the catheter adapter (20) between an unlocked position (position of 40 within lumen of 20 before elements 48a of 40 are engaged/fitted into element 22 of 20) and the locked position (fig. 5 and par. 0057. Examiner notes: in the proximal locked position, element 48a of 40 are engaged/fitted into element 22 of 20 to prevent further proximal movement of 40 with respect to 20) to adjust the position of the distal tip of the cannula (distal tip of 50) within the catheter adapter (20) (see figs. 2 and 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 10,850,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Application 17/083,094
U.S. Patent No. 10,850,070
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 2
Claim 5
Claim 3
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 6
Claim 12
Claim 6
Claim 13
Claim 9
Claim 14
Claim 10
Claim 15
Claim 11
Claim 16
Claim 12
Claim 17
Claim 13
Claim 18
Claim 11
Claim 19
Claim 11


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783